Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Elections
This application contains claims directed to the following patentably distinct species.
Claims 1-2, 14-15, 26, 31, 39-40, 52-53, 62, 65, 70, 72-74, 79, 82, 84, and 86 are generic to or drawn to multiple sample types.  Elect one such as tumor sample for further examination.
Claims 1-2, 14-15, 26, 31, 39-40, 52-53, 62, 65, 70, 72-74, 79, 82, 84, and 86 are generic to or drawn to multiple biomarkers.  Elect one or a distinct set for further examination.  Also, state if the markers are protein or mRNA.  
Claims 1-2, 14-15, 26, 31, 39-40, 52-53, 62, 65, 70, 72-74, 79, 82, 84, and 86 are generic to or drawn to multiple VEGF antagonists.  Elect one by structure and name for further examination.
Claims 72-74 are generic to or drawn to use of a second therapeutic agent.  First, elect whether or not to use a second agent.  If one is to be used then elect the type of agent as from claim 73.  Also, elect a species thereof such as avelumab for further examination.  
Claims 1-2, 14-15, 26, 31, 39-40, 52-53, 62, 65, 70, 72-74, 79, 82, 84, and 86 are generic to or drawn to multiple cancer types.  Elect one by tissue of origin and state whether or not it is metastatic.

The species are independent or distinct because each sample type is comprised of different tissues with different roles in cancer and the body, each biomarker is structurally different with its own role in the cell/cancer, each of the VEGF inhibitors and second agents are structurally distinct with their own mechanisms of action, and each cancer type occurs in a different location of the body, affects different tissues, and has its own pathology. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species have separate statuses in the art due to their divergent subject matter. The species require different search queries.  These require search of several different inventive concepts and prior art applicable to one would not likely be applicable to another.  Also, each species is likely to raise different issues under 35 USC 101 and 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/Michael Allen/           Primary Examiner, Art Unit 1642